COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              COCA-COLA REFRESHMENTS USA, INC.
               AND INDEMNITY INSURANCE COMPANY
               OF NORTH AMERICA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1471-15-4                                          PER CURIAM
                                                                                 JANUARY 26, 2016
              CRAIG THEIMER


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (David A. Obuchowicz; Midkiff, Muncie & Ross, P.C., on brief), for
                               appellants.

                               (Robert A. Mordhorst; Locklin & Mordhorst, on brief), for appellee.


                     Coca-Cola Refreshments USA, Inc. and Indemnity Insurance Company of North America

              (collectively employer) appeal the decision of the Workers’ Compensation Commission

              (Commission) awarding Craig Theimer (claimant) medical and temporary total disability

              benefits for a lower back injury. On appeal, employer argues that the Commission erred when it

              (1) attributed claimant’s back injury to a “twinge” claimant felt when claimant’s testimony and

              the medical evidence related the injury to a “pop” felt by claimant when he twisted while

              stepping off a ladder; and (2) found that claimant described a compensable accident when

              claimant testified the injury occurred when he felt a “pop” in his lower back when he twisted

              while stepping off a ladder and failed to identify any increased risk of his employment caused by

              the ladder. We have reviewed the record and the Commission’s opinion and find that this appeal

              is without merit. Accordingly, we affirm for the reasons stated by the Commission in its


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
opinion. See Theimer v. Coca-Cola Refreshments USA, Inc., JCN VA00001007729 (Aug. 18,

2015). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                     Affirmed.




                                             -2-